                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  STEVEN WAYNE BONILLA,                              Case No. 20-cv-00071-VC (PR)
                 Plaintiff,
                                                     ORDER OF DISMISSAL WITH
          v.                                         PREJUDICE
  VINCE G. CHHABRIA, et al.,
                 Defendants.

       Petitioner Steven Wayne Bonilla, a state inmate, has filed a pro se petition for a writ of

mandamus seeking a default judgment against three federal district court judges for their rulings

taken in his cases before them.

       A federal judge is absolutely immune from civil liability for acts performed in his or her
judicial capacity and, unlike the judicial immunity available to state judges sued under § 1983, a

federal judge's immunity is not limited to immunity from damages, but extends to actions for

declaratory, injunctive and other equitable relief. See Moore v. Brewster, 96 F.3d 1240, 1243

(9th Cir. 1996), superseded by statute on other grounds; Mullis v. U.S. Bankruptcy Court, 828

F.2d 1385, 1394 (9th Cir. 1987). Furthermore, Bonillas’ underlying claims are about his state

criminal case, therefore, they are properly brought in his pending habeas proceedings.

       This is not a case in which the undersigned judge’s impartiality might be reasonably

questioned. See United States v. Holland, 519 F.3d 909, 912 (9th Cir. 2008) (absent legitimate
reason to recuse himself or herself, judge has a duty to sit in judgment in all cases assigned to
that judge).

       Accordingly, this action is dismissed with prejudice because amendment would be futile.

The Clerk shall file no further documents in this case after it is closed.



       IT IS SO ORDERED.

Dated: January 15, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
